Title: Notes on Levees and Assumption, 16 February 1793
From: Jefferson, Thomas
To: 


Feb. 16. 93. E.R. tells J. Mad. and myself a curious fact which he had from Lear. When the Presidt. went to N.Y. he resisted for 3. weeks the efforts to introduce levees. At length he yeilded, and left it to Humphreys and some others to settle the forms. Accordingly an Antichamber and Presence room were provided, and when those who were to pay their court were assembled, the President set out, preceded by Humphreys, after passing thro’ the Antichamber the door of the inner room was thrown in and Humphreys entered first calling out with a loud voice ‘the President of the US.’ The President was so much disconcerted with it that he did not recover it the whole time of the levee, and when the company was gone he said to Humphreys ‘well, you have taken me in once, but by god you shall never take me in a second time.’

There is reason to believe that the rejection of the late additional assumption by the Senate was effected by the President thro Lear, operating on Langdon. Beckley knows this.

